DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/20/2020, 05/07/2021, 06/29/2022, 10/03/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: upscaling module in claims 1,8,15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim calls for the limitation of “wherein the plurality of original pixels correspond to one pixel of the input image in the enlarged image, at least one of a plurality of pixels adjacent to the one pixel based on the one pixel, and a pixel corresponding to at least one of a plurality of pixels which are spaced apart to the one pixel but are adjacent to the plurality of pixels.” It is unclear how to interpret “one pixel based on the one pixel”. For the purpose of examination, the examiner interprets it as surrounding pixels.
Claim 14 is rejected under  because it recites the limitation "the processor” in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 15 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the broadest reasonable interpretation of the instant claims in light of the specification encompasses transitory signals.  But, transitory signals are not within one of the four statutory categories (i.e. non-statutory subject matter).  See MPEP 2106(I).   However, claims directed toward a non-transitory computer readable medium may qualify as a manufacture and make the claim patent-eligible subject matter.  MPEP 2106(I).  Therefore, amending the claims to recite a “non-transitory computer-readable medium” would resolve this issue.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,7,8,14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ram Krishna Pandey et al (2017 14th IEEE India Council International Conference (INDICON) (Page(s): 1-6) A new approach for upscaling document images for improving their quality
PUBLICATION DATE: 01-Dec-2017 DOI: 10.1109/INDICON.2017.8487796) hereinafter referenced as Ram in view of KIM et al. (KR 2013-0036430 A), hereinafter referenced as Kim.
	Regarding Claim 1, Ram teaches, an electronic device comprising:
a memory storing a learned artificial intelligence model; and a processor configured to input an input image to the artificial intelligence model and to output an enlarged image with increased resolution (Fig 1. In this method, the input image is separately passed through three interpolation techniques, namely bicubic, bilinear and nearest neighbor. The outputs of these three methods are combined together and input to the CNN. The CNN model consists of 3 layers, with rectified linear unit (ReLU) layers placed in between the layers to obtain nonlinearity. The first layer of the CNN takes in the combined tensor. The filters in this layer convolve with the input tensor to produce feature maps of the input patches. These feature maps are then presented to the subsequent layers. The output from the final CNN layer, which has only one 3X3 filter, is a single upscaled (2X) patch of the corresponding high resolution output. Examiner notes the CNN model is the artificial intelligence model.)
	Ram does not teach, wherein the learned artificial intelligence model includes an upscaling module configured to acquire a pixel value of an interpolated pixel near an original pixel corresponding to a pixel of the input image in the enlarged image based on a function in a form which is bilaterally symmetrical and nonlinearly decreases with respect to the original pixel.
Kim teaches, wherein the learned artificial intelligence model includes an upscaling module configured to acquire a pixel value of an interpolated pixel near an original pixel corresponding to a pixel of the input image in the enlarged image based on a function in a form which is bilaterally symmetrical and nonlinearly decreases with respect to the original pixel. (Para [0016]. a method and apparatus for generating a high-resolution depth map in a bilateral interpolation method according to an embodiment of the present invention. 
Para [0006]. Wherein the step of extracting the high frequency component comprises the steps of: generating a high-frequency component by ΔD, D being a depth map, G a low- (Gaussian filter), which is a type of a low pass filter, is expressed by Equation The step of performing the interpolation may be to perform interpolation using bilinear interpolation or the step of performing the interpolation may be performed using a Bicubic interpolation The interpolation may be performed by interpolation using bilateral interpolation. Examiner notes that the Gaussian function is bilaterally symmetrical and non-linearly decreases with time.)
	Ram and Kim are combinable because one can incorporate the interpolation technique as taught by Kim, as one of the CNN layers into the device disclosed by Ram.
At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to modify Ram in light of Kim’s teaching above.
The motivation/suggestion for combining is to obtain an improved high resolution mapping for obtaining an enlarged image (Kim, Fig. 5 Para [0016]).

Regarding Claim 7,
Ram teaches, wherein the upscaling module further includes a convolution filter configured to acquire a feature of the input image, wherein the processor acquires the enlarged image using the feature of the input image acquired using the convolution filter. (Section IV. CONTRIBUTIONS OF THIS WORK. This task can be accomplished by using one or more layers of transposed convolution or sub-pixel convolution. It means that we have obtained each pixel of the high resolution image as a nonlinear weighted combination of the outputs of the existing interpolation methods.).

Regarding Claim 8, 
Ram teaches, an image processing method comprising: receiving an image; and inputting an input image to a learned artificial intelligence model and outputting an enlarged image with increased resolution (Section II. PROBLEM DEFINITION Fig 1. In this method, the input image is separately passed through three interpolation techniques, namely bicubic, bilinear and nearest neighbor. The outputs of these three methods are combined together and input to the CNN. The CNN model consists of 3 layers, with rectified linear unit (ReLU) layers placed in between the layers to obtain nonlinearity. The first layer of the CNN takes in the combined tensor. The filters in this layer convolve with the input tensor to produce feature maps of the input patches. These feature maps are then presented to the subsequent layers. The output from the final CNN layer, which has only one 3X3 filter, is a single upscaled (2X) patch of the corresponding high resolution output. Examiner notes the CNN model is the artificial intelligence model.)
Ram does not teach, wherein the learned artificial intelligence model includes an upscaling module configured to acquire a pixel value of an interpolated pixel near an original pixel corresponding to a pixel of the input image in the enlarged image based on a function in a form which is bilaterally symmetrical and nonlinearly decreases with respect to the original pixel.
Kim teaches, wherein the learned artificial intelligence model includes an upscaling module configured to acquire a pixel value of an interpolated pixel near an original pixel corresponding to a pixel of the input image in the enlarged image based on a function in a form which is bilaterally symmetrical and nonlinearly decreases with respect to the original pixel. (Para [0016]. a method and apparatus for generating a high-resolution depth map in a bilateral interpolation method according to an embodiment of the present invention. 
Para [0006]. Wherein the step of extracting the high frequency component comprises the steps of: generating a high-frequency component by ΔD, D being a depth map, G a low- (Gaussian filter), which is a type of a low pass filter, is expressed by Equation The step of performing the interpolation may be to perform interpolation using bilinear interpolation or the step of performing the interpolation may be performed using a Bicubic interpolation The interpolation may be performed by interpolation using bilateral interpolation. Examiner notes that the Gaussian function is bilaterally symmetrical and non-linearly decreases with time.)
Regarding Claim 14,
Ram teaches, wherein the upscaling module further includes a convolution filter configured to acquire a feature of the input image, wherein the processor acquires the enlarged image using the feature of the input image acquired using the convolution filter. (Section IV. CONTRIBUTIONS OF THIS WORK. This task can be accomplished by using one or more layers of transposed convolution or sub-pixel convolution. It means that we have obtained each pixel of the high resolution image as a nonlinear weighted combination of the outputs of the existing interpolation methods.).
	Ram and Kim are combinable because one can incorporate the technique of using a convolution filter as taught by Ram in the CNN model of the device as taught by Ram and Kim.

Regarding Claim 15, 
Ram teaches, a computer-readable recording medium including a program for executing an image processing method, wherein the image processing method includes: receiving an image; and inputting an input image to a learned artificial intelligence model and outputting an enlarged image with increased resolution (Section II. PROBLEM DEFINITION Fig 1. In this method, the input image is separately passed through three interpolation techniques, namely bicubic, bilinear and nearest neighbor. The outputs of these three methods are combined together and input to the CNN. The CNN model consists of 3 layers, with rectified linear unit (ReLU) layers placed in between the layers to obtain nonlinearity. The first layer of the CNN takes in the combined tensor. The filters in this layer convolve with the input tensor to produce feature maps of the input patches. These feature maps are then presented to the subsequent layers. The output from the final CNN layer, which has only one 3X3 filter, is a single upscaled (2X) patch of the corresponding high resolution output. Examiner notes the CNN model is the artificial intelligence model.)
Ram does not teach, wherein the learned artificial intelligence model includes an upscaling module configured to acquire a pixel value of an interpolated pixel near an original pixel corresponding to a pixel of the input image in the enlarged image based on a function in a form which is bilaterally symmetrical and nonlinearly decreases with respect to the original pixel.
Kim teaches, wherein the learned artificial intelligence model includes an upscaling module configured to acquire a pixel value of an interpolated pixel near an original pixel corresponding to a pixel of the input image in the enlarged image based on a function in a form which is bilaterally symmetrical and nonlinearly decreases with respect to the original pixel. (Para [0016]. a method and apparatus for generating a high-resolution depth map in a bilateral interpolation method according to an embodiment of the present invention. 
Para [0006]. Wherein the step of extracting the high frequency component comprises the steps of: generating a high-frequency component by ΔD, D being a depth map, G a low- (Gaussian filter), which is a type of a low pass filter, is expressed by Equation The step of performing the interpolation may be to perform interpolation using bilinear interpolation or the step of performing the interpolation may be performed using a Bicubic interpolation The interpolation may be performed by interpolation using bilateral interpolation. Examiner notes that the Gaussian function is bilaterally symmetrical and non-linearly decreases with time.)
	
Claims 2-4, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ram in view of Kim in further view of Soo et al. (US-20030085912-A1), hereinafter referenced as Soo.
Regarding Claim 2, 
	The combination of Ram and Kim does not teach, wherein the upscaling module acquires the pixel value of the interpolated pixel near a plurality of original pixels based on each ratio of the plurality of original pixel values, and each ratio is identified according to distances between the plurality of original pixels and the interpolated pixel on a plurality of functions based on each of the plurality of original pixels.
Soo teaches, wherein the upscaling module acquires the pixel value of the interpolated pixel near a plurality of original pixels based on each ratio of the plurality of original pixel values, and each ratio is identified according to distances between the plurality of original pixels and the interpolated pixel on a plurality of functions based on each of the plurality of original pixels. (Soo teaches, [0020] Instead of relying upon invariant normalized distances, the present invention replaces normalized dx and dy distances with functions defined as NVx=F(dx) and NVy=F(dy), where F is user programmable, preferably by selecting coefficients. Examiner notes that the coefficients may correspond to ratio of the distances between the pixels) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined as a layer in the CNN model taught by Ram and Kim, the interpolation technique taught by Soo that  would allow the user to select an appropriate interpolation function to better control the degree of sharpness in the output image and arrived at the device in Claim 2. One of ordinary skill in the art would have been motivated to make such a combination to obtain improved upscaled images. (Soo,Para [0021]).


Regarding Claim 3, 
The combination of Ram, Kim and Soo teaches, wherein the plurality of original pixels correspond to one pixel of the input image in the enlarged image, at least one of a plurality of pixels adjacent to the one pixel based on the one pixel, and a pixel corresponding to at least one of a plurality of pixels which are spaced apart to the one pixel but are adjacent to the plurality of pixels. (Kim teaches, Fig 6. Para [0050] Referring to FIG. 6, the higher order interpolation method is a method of interpolating with reference to 16 pixels. In FIG. 6, the interpolation pixel Dm of the high resolution depth map is obtained from the surrounding 16 pixels of the high resolution depth map. Examiner notes that Dm is the pixel in the enlarged image).
	
Regarding Claim 4,
The combination of Ram, Kim and Soo teaches, wherein a variance of the function is acquired based on a linear function for bilinear interpolation of an upscaling factor. (Kim teaches, Fig 7. Para [0070] Here, σ2a is a variance designated by the user. Kim further teaches, Para [0062-0076] and Para [0035].  If the resolution of the low resolution depth map is w x h, and the resolution of the high resolution depth map is W x H, the scale factors Sx and Sy are calculated as shown in Equation (2). Kim further teaches, in FIG. 4, the interpolation pixel Dm is mapped to D. As shown in FIG. 4, bilinear interpolation uses backward mapping as a method of filling interpolation pixel D using four pixels D1, D2, D3, and D4.

Regarding Claim 9, 
The combination of Ram and Kim does not teach, wherein the upscaling module acquires the pixel value of the interpolated pixel near a plurality of original pixels based on each ratio of the plurality of original pixel values, and each ratio is identified according to distances between the plurality of original pixels and the interpolated pixel on a plurality of functions based on each of the plurality of original pixels.
Soo teaches, wherein the upscaling module acquires the pixel value of the interpolated pixel near a plurality of original pixels based on each ratio of the plurality of original pixel values, and each ratio is identified according to distances between the plurality of original pixels and the interpolated pixel on a plurality of functions based on each of the plurality of original pixels. (Soo teaches, [0020] Instead of relying upon invariant normalized distances, the present invention replaces normalized dx and dy distances with functions defined as NVx=F(dx) and NVy=F(dy), where F is user programmable, preferably by selecting coefficients. Examiner notes that the coefficients may correspond to ratio of the distances between the pixels) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined as a layer in the CNN model taught by Ram and Kim, the interpolation technique taught by Soo that  would allow the user to select an appropriate interpolation function to better control the degree of sharpness in the output image and arrived at the device in Claim 2. One of ordinary skill in the art would have been motivated to make such a combination to obtain improved upscaled images. (Soo,Para [0021]).

Regarding Claim 10, 
The combination of Ram, Kim and Soo teaches, wherein the plurality of original pixels correspond to one pixel of the input image in the enlarged image, at least one of a plurality of pixels adjacent to the one pixel based on the one pixel, and a pixel corresponding to at least one of a plurality of pixels which are spaced apart to the one pixel but are adjacent to the plurality of pixels. (Kim teaches, Fig 6. Para [0050] Referring to FIG. 6, the higher order interpolation method is a method of interpolating with reference to 16 pixels. In FIG. 6, the interpolation pixel Dm of the high resolution depth map is obtained from the surrounding 16 pixels of the high resolution depth map. Examiner notes that Dm is the pixel in the enlarged image).
	
Claim 11, is rejected under 35 U.S.C. 103 as being unpatentable over Ram in view of Kim
Regarding Claim 11,
The combination of Ram, Kim and Soo teaches, wherein a variance of the function is acquired based on a linear function for bilinear interpolation of an upscaling factor. (Kim teaches, Fig 7. Para [0070] Here, σ2a is a variance designated by the user. Kim further teaches, Para [0062-0076] and Para [0035].  If the resolution of the low resolution depth map is w x h, and the resolution of the high resolution depth map is W x H, the scale factors Sx and Sy are calculated as shown in Equation (2). Kim further teaches, in FIG. 4, the interpolation pixel Dm is mapped to D. As shown in FIG. 4, bilinear interpolation uses backward mapping as a method of filling interpolation pixel D using four pixels D1, D2, D3, and D4.
	


Allowable Subject Matter

Claims 5-6 are 12-13 are objected to as being dependent upon a rejected base claim, but would be
allowable if rewritten in independent form including all of the limitations of the base claim and
any intervening claims.
Conclusion

Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.
(a)        KONDO et al.  (US 20070268400 A1)- An image processing apparatus for processing first image data into second image data having a higher quality includes the following elements. A determination unit determines whether broadcast image data is up-converted image data generated by up-converting different image data by increasing the number of pixels forming the different image data. A down-converter down-converts the broadcast image data into down-converted image data by decreasing the number of pixels forming the broadcast image data......... ...... Fig. 3. Abstract.

(b)        Hammond et al. (US 20130129257 A1)- Resampling a spatially sampled attribute of an image, for example up- or down-conversion, in which contributions to a symmetrical FIR resampling filter from positions outside the image--that is to say where the filter aperture extends beyond an image edge--are obtained by copying values from positions inside the image. This can conveniently be done by modifying filter coefficients................. Fig. 1. Abstract.

(c)        ARAI (US 20090207310 A1)- A video-processing apparatus contains a region-setting-processing unit that sets a plurality of zoom regions each enlarging a part of an input video image and displaying the enlarged part of the input video image and creates viewpoint information indicating the set zoom regions. The input video image has a higher resolution than a display resolution................... Fig. 1. Abstract.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUMANA KHANDEKAR whose telephone number is (571)272-3329. The examiner can normally be reached M-F 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUMANA KHANDEKAR/Examiner, Art Unit 2667                                                                                                                                                                                                        
/TOM Y LU/Primary Examiner, Art Unit 2667